DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/24/2021 has been entered.

Election/Restrictions
In view of the amendments made to claims 21 and 26, claims 21-30 are no longer withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is drawn to a fabric comprising warp strands including at least first, second, and third warp strands wherein weft strands are woven “with the warp strands.” It is not clear if “the warp strands” is referring to the first, second, and third warp strands or if the weft strands may be woven with warp strands other than the first, second, and/or third warp strands. 

Claim 28, the phrase “the at least one warp strand” lacks antecedent basis. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10 and 21-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 7,144,830 to Hill.
Claim 1, Hill discloses a fabric (100), comprising: warp strands (150) including at least one warp strand that has a first conductive segment (155) and a second conductive segment (156) and an insulating segment (portion of 152) interposed between the first and second conductive segments, wherein the first 
Claim 2, the weft strands (110 and 120) include: a first conductive weft strand (e.g. 120) that overlaps the first conductive segment and that is electrically connected to the first conductive segment; and a second conductive weft strand (e.g. 120) that overlaps the second conductive segment and that is electrically connected to the second conductive segment (Figure 1A). 
Claim 3, the electrical component comprises a light-emitting diode (column 5, lines 40-59). 
Claim 6, the electrical component comprises a sensor (column 7, lines 15-24). 
Claim 7, the first conductive segment (155) and second conductive segment (156) are interposed between first and second additional insulating segments. Specifically, the first and second conductive segments are spaced from the edges of the warp strand by insulating substrate material (portions of 152) (Figure 2).
Claim 8, the at least one warp strand comprises a dielectric core (e.g. 152) and a conductive coating (e.g. 154) (Figure 2). 
Claim 9, the at least one warp strand comprises a conductive core (e.g. 154) and a dielectric coating (e.g. 152) (Figure 2). 
Claim 10, the first terminal comprises a first metal terminal that is soldered to the first conductive segment and wherein the second terminal comprises a second metal terminal that is soldered to the second conductive segment (paragraph bridging columns 5 and 6 and column 12, lines 30-60).
Claim 21, Hill discloses a fabric (100), comprising: warp strands (130 and 150) including at least first, second, and third warp strands, wherein the first warp strand (150) has a first conductive segment 
Claim 22, the third conductive segment is soldered to the first conductive segment and the second conductive segment (paragraph bridging columns 5 and 6 and column 12, lines 30-60).
Claim 23, the first warp strand has a first insulating segment (152) and the second warp strand has a second insulating segment (152) (Figures 2 and 3A and column 5, lines 40-59).
Claim 24, the weft strands include insulating weft strands (110) (column 4, lines 27-41).
Claim 25, the warp strands include an insulating warp strand (130) interposed between the first and second warp strands (column 4, lines 27-41).
Claim 26, Hill discloses a fabric (100), comprising: warp strands (130 and 150) including a first warp strand (150) having a first conductive segment (e.g. 154 or 158) and a second warp strand (150) having a pair of conductive segments (154 and 155) located along a length of the second warp strand; an electrical component (160) having first and second terminals (165 and 166) respectively coupled to the pair of conductive segments on the second warp strand; weft strands (110 and 120) woven with the warp strands, wherein the weft strands include at least one weft strand (120) having a second conductive segment; and an insulating structure (e.g. insulated strand coating) interposed between the first and second conductive segments that electrically insulates the first conductive segment from the second conductive segment (Figures 1A, 1B, 2 and 3A, and column 3, line 10 through column 7, line 65). In the 
Claim 27, the insulating structure may comprises a layer of adhesive (paragraph bridging columns 5 and 6).
Claim 28, a warp strand (130) has a circumference.
Claims 29 and 30, the first and second conductive segments are conductive and are therefore inherently capable of forming a drive line and the first and second conductive segments are conductive and are therefore inherently capable of forming a sense line in a touch sensor. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.	The applicant asserts that Figures 4C, 4D, and 5 of Hill fail to show the claimed fabric. Applicant’s argument is not persuasive because Figures 4C, 4D, and 5 are not relied upon to reject the current claims. Rather, Hill discloses a fabric (100), comprising: warp strands (150) including at least one warp strand that has a first conductive segment (155) and a second conductive segment (156) and an insulating segment (portion of 152) interposed between the first and second conductive segments, wherein the first and second conductive segments and the insulating segment are located along a length of the at least one warp strand; an electrical component (160) having a first terminal (165) coupled to the first conductive segment and a second terminal (166) coupled to the second conductive segment; and weft . 
The applicant also asserts that Figure 2 of Hill fails to show or suggest a warp strand with first and second conductive segments and an insulating segment that are located along a length of the at least one warp strand. The examiner respectfully disagrees. Figures 2 and 3A show the first conductive segment (155) and the second conductive segment (156) extending along a length of the warp strand. 
The applicant also asserts that Figure 2 of Hill fails to show or suggest an electrical component having a first terminal coupled to the first conductive segment and a second terminal coupled to the second conductive segment. Applicant’s argument is not persuasive because Figure 3 shows an electrical component (160) having a first terminal (165) coupled to the first conductive segment (155) and a second terminal (166) coupled to the second conductive segment (156).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789